      8:18-cv-01742-TMC             Date Filed 06/18/19   Entry Number 40        Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                            ANDERSON/GREENWOOD DIVISION

UNITED STATES OF AMERICA,                      ) CIVIL ACTION NUMBER: 8:18-cv-1742-TMC
                                               )
                       Plaintiff,              )
                                               )
       v.                                      )
                                               )
DEVINDER DHANOA,                               )
a/k/a SUKHVINDER SINGH,                        )
a/k/a VORA JAYENDRA AMRITLAL,                  )
a/k/a DALIP KUMAR,                             )
                                               )
                       Defendant.              )


                       NOTICE OF SATISFACTION OF JUDGMENT

       On June 6, 2019, the Court rendered judgment in favor of Plaintiff United States and

 against Defendant Devinder Dhanoa, a/k/a Sukhvinder Singh, a/k/a Vora Jayendra Amritlal, a/k/a

 Dalip Kumar (Defendant) (ECF No. 37). To satisfy the judgment, the Court ordered Defendant

 to surrender and deliver to Government counsel his “Certificate of Naturalization, any and all

 U.S. passports and passport cards, and any other indicia of U.S. citizenship, as well as any copies

 thereof in his possession or control,” and to “make good faith efforts to recover and then surrender

 any copies thereof that he knows are in the possession or control of others.”

       On June 13, 2019, counsel for Defendant indicated that Defendant had surrendered and

mailed all such documents to counsel for Plaintiff. On June 18, 2019, undersigned counsel for

Plaintiff confirmed physical receipt of the following original documents issued to Defendant: U.S.

Passport No. 463560936 and Certificate of Naturalization No. 31384903. Based on the review by

Department of Justice Office of Immigration Litigation, undersigned counsel confirms that the

surrender of these documents amounts to compliance with this Court’s judgment.
     8:18-cv-01742-TMC         Date Filed 06/18/19     Entry Number 40        Page 2 of 2




      Furthermore, the Court ordered the parties to appear for a compliance hearing “unless

Plaintiff provides notice that Defendant has fully complied and this Judgment is satisfied, in

which case such hearing will be canceled.” ECF No. 37. Given this Notice, the United States

respectfully requests the cancelation of the compliance hearing set for June 20, 2019.

                                                   Respectfully submitted,

                                                   SHERRI A. LYDON
                                                   UNITED STATES ATTORNEY


                                            By:    s/ Beth Drake
                                                   Beth Drake (#5598)
                                                   Assistant United States Attorney
                                                   1441 Main Street, Suite 500
                                                   Columbia, SC 29201
                                                   Phone: (803) 929-3061
                                                   Email: Beth.Drake@usdoj.gov
June 18, 2019




                                               2
